UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 7, 2015 ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-35547 36-4392754 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 222 Merchandise Mart Plaza, Suite 2024, Chicago, Illinois 60654 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (312) 506-1200 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On May 7, 2015, Allscripts Healthcare Solutions, Inc. (the “Company”) issued a press release regarding the Company’s financial results for the three months ended March 31, 2015. A copy of the Company’s press release is attached hereto as Exhibit 99.1. The information contained in this Current Report on Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 7.01.Regulation FD Disclosure. Attached hereto as Exhibit 99.2 is supplemental financial information, including information for historical periods relating to the Company’s revised presentation of revenue and the associated cost of revenue in its consolidated statement of operations. The information furnished pursuant to this Item shall not be deemed "filed" for purposes of Section 18 of the Exchange Act, or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits. (d)Exhibits The following materials are furnished as exhibits to this Current Report on Form 8-K: Exhibit No. Description Press release issued by Allscripts Healthcare Solutions, Inc. on May 7, 2015. Recast Selected Financial Data for the 2014 and 2013 quarterly periods SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Date: May 7, 2015 By: /s/ Richard J. Poulton Richard J. Poulton Chief Financial Officer
